Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 1, it recites “A method of producing a custom -fit version of a knitted article, the method comprising:
receiving at a control unit (i) selection of an article to be custom-knitted for an
object, said article represented by a digital pattern and said object represented by a digital representation of the object, and (ii) selection of a specified material from which the article is to be custom-knitted;
extracting from the digital representation of the object a plurality of measurements, the measurements corresponding to locations of pattern elements of the digital pattern;
for each of the plurality of measurements extracted from the digital representation of the object, automatically adapting a stitch count for a corresponding one of the pattern elements specified by the digital pattern representing the article by scaling said stich count according to the extracted measurement and specified wales and courses densities for the specified material to adjust a shape and fit of the article to a shape and size of the object to obtain a digital pattern representing the article, which is customized to the object;
displaying a dimensionally-accurate three-dimensional representation of a
custom-fit version of the article according to the digital pattern representing the article, and iteratively updating the digital pattern representing the article which is customized to the object as style and fit preferences for the article are varied through user interaction with the three-dimensional representation to produce a final digital pattern of the article;
automatically producing, from the final digital pattern of the article, machine
instructions representing pattern pieces to be knitted to create the custom--fit version of the article by converting stich counts of the final digital pattern of the article to knitting sequences for a target computerized knitting machine: and
manufacturing the custom-fit version of the article by the computerized knitting machine according to the machine instructions.” in the context of Claim 1.
Wada et al (US7338709), abstract, the invention describes a security thread whose existence is not clarified, which is prevented beforehand from being removed, which can be attached even to a form of a commodity heretofore regarded as difficult, and whose use purpose range is enlarged, and the security thread can be constituted by a core member comprising a soft magnetic fiber (1) or the soft magnetic fiber and a core thread (4), and a cover member (2, 3) comprising a nonmetal material to cover the core member, constituted by covering the core member comprising the soft magnetic
fiber or the soft magnetic fiber and core thread and a semi-hard magnetic material (10') with the cover member, or constituted by covering the soft magnetic fiber or the core
member comprising the soft magnetic fiber and a thermal welding thread (9) with the cover member.
Fuller (US20130151382), abstract, [0010-0011], the invention describes a system and method for modeling articles of clothing includes a database having representation of an article of clothing and associated movement parameters characterizing motion flow of the article of clothing on a person in motion, and an image generator configured to generate a representative image of a person in motion. The movement parameters for the article of clothing are used to manipulate a representation of the article of clothing on a representation of the person in motion using the movement parameters for the article of clothing, thereby simulating the person in motion wearing the article of clothing.
Ohnemus et al (US20140040041), abstract, Fig 1, the invention describes a system and method for representing fitting of clothing for a plurality of users. At least one database is accessed that includes at least personal size information representing
measurements respectively associated with at least one person. Clothing information is received that represents at least one of the plurality of articles of clothing. The received clothing information is processed to associate the clothing information with at least some of the personal size information associated with one of the plurality of persons.
Thereafter, a value is determined, as a function of the processed clothing information, that represents the fit of the one of the articles of clothing with at least one person. Information associated with the information is displayed.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art.
Claims 2-13 depend from Claim 1 with respective additional limitations. Therefore, Claims 2-13 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611